CHRISTIAN, Judge.
The offense is forgery, the punishment, confinement in the penitentiary for seven years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
In sentencing appellant the court failed to take note of the Indeterminate Sentence Law. (Article 775, C. C. P.) Therefore *243the sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than seven years.
As reformed, the judgment is affirmed..
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.